Exhibit 10.2 This document constitutes part of the prospectus covering securities that have been registered under the Securities Act of 1933. ICF International, Inc. 2010 Omnibus Incentive Plan, As Amended Performance Share Award Agreement THIS AGREEMENT, effective as of the Grant Date set forth below, represents a grant of performance shares (“Performance Shares”) by ICF International, Inc., a Delaware corporation (the “Company”), to the Participant named below, pursuant to the provisions of the ICF International, Inc. 2010 Omnibus Incentive Plan, as amended June 7, 2013 (the “Plan”). You have been selected to receive a grant of Performance Shares pursuant to the Plan, as specified below. The Plan provides a description of the terms and conditions governing the Performance Shares. If there is any inconsistency between the terms of this Agreement and the terms of the Plan, the Plan’s terms shall completely supersede and replace the conflicting terms of this Agreement. All capitalized terms used herein shall have the meanings ascribed to them in the Plan, unless specifically set forth otherwise herein. The parties hereto agree as follows: Participant : Sudhakar Kesavan Grant Date : Target Number of Performance Shares Granted : Performance Period: January 1, 2015 through December 31, 2017 Performance Measures : Compounded Annual Growth Rate (“CAGR”) in Earnings per Share: January1, 2015 to December 31, 2016 Relative Total Shareholder Return (“rTSR”): January 1, 2015 to December 31, 2017 Purchase Price : None 1. Definitions: (a) “ Average Stock Price ” means the average of the closing prices of a Share, as reported on NASDAQ (or such other stock exchange as is applicable), for the forty-five (45) trading day period immediately preceding the date for which the Average Stock Price is being determined hereunder. (b) “
